Case 1:19-cv-20368-RNS Document 32 Entered on FLSD Docket 03/19/2019 Page 1 of 6




                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA
                                     Case No. 1:19-cv-20368-RNS

  ROBERT SARHAN,
  ANABELLA SOURY, et al.,

          Plaintiffs,

  vs.

  H&H Investors, a Florida Corporation, et al.,

        Defendants.
  ______________________________________/

       DEFENDANTS GOVERNOR RON DESANTIS, JUDGE VANCE SALTER, JUDGE
      THOMAS LOGUE, JUDGE RODNEY SMITH AND JUDGE JOSE M. RODRIGUEZ’S
       RESPONSE IN OPPOSITION TO PLAINTIFF’S EMERGENCY MOTION TO SET
                        ASIDE ORDER DISMISSING CASE

          Defendants GOVERNOR RON DESANTIS, JUDGE VANCE SALTER (misidentified as

  “Glenn”), JUDGE THOMAS LOGUE, JUDGE RODNEY SMITH and JUDGE JOSE M.

  RODRIGUEZ, by and through their undersigned counsel, file their Response in Opposition to

  Plaintiff’s Emergency Motion to Set Aside Order Dismissing Case, and state as follows:

          Plaintiff Robert Sarhan filed this action to void a state-court foreclosure judgment that he

  alleged was obtained through fraud.1 His prolix Complaint consisted of 93 pages and 219

  numbered paragraphs, much of which was a series of accusations and personal attacks against

  those involved in the foreclosure case. That included the Defendant Judges who presided over the

  case at the trial and appellate stages, as well as Governor DeSantis because he did not answer the

  phone when Plaintiff called the Governor’s office.


  1
    Although identified as a Plaintiff in the caption, Anabella Soury did not sign the Complaint and is not part
  of the Emergency Motion to Set Aside Order Dismissing Case. It is unknown if in fact she is participating
  in the case, but as a pro se non-attorney Plaintiff Sarhan cannot represent her interests or those of anyone
  else. Lynch v. Kolp, 2005 WL 8156017, at *1, report and recommendation adopted, 2006 WL 8433685
  (S.D. Fla. 2006) (“Though individual plaintiffs may appear pro se on their own behalf, they do not have a
  statutory or constitutional right to be represented by a non-lawyer.”).
Case 1:19-cv-20368-RNS Document 32 Entered on FLSD Docket 03/19/2019 Page 2 of 6




          On February 26, 2019, the Court upon its own review of the record dismissed the case with

  prejudice, finding that most claims were barred by the Rooker-Feldman doctrine and the rest were

  frivolous. (D.E. 13.) On March 11, 2019, Plaintiff filed his Emergency Motion to Set Aside

  February 26, 2019, Order Dismissing Case. (D.E. 30) (the “Motion to Set Aside”). Plaintiff asserts

  that the judgment should be set aside for fraud under Rule 60(b)(3) and (d)(3), and as void under

  Rule 60(b)(4). (Id. at ¶¶ 9, 26, 28, 60.)

          Despite invoking those provisions, the Motion essentially just repeats the Complaint’s

  allegations, often verbatim. That includes the Complaint’s long passage arguing against the

  Younger abstention doctrine, even though that doctrine played no part in the dismissal. The limited

  new material in the Motion includes Plaintiff’s argument that Rooker-Feldman does not apply

  because he lacked a “reasonable opportunity” to raise his claims in the state court due to that case

  being adjudicated without need for trial. He further asserts that there was “plain error,” but during

  the foreclosure proceedings and not in the Order he is actually trying to set aside.

          Plaintiff closes his Motion by adding this Court to his ever-expanding list of parties,

  individuals and court officers whom he accuses of being corrupt and unfair. In light of that, he also

  requests that the venue be transferred to Orlando, which would be inappropriate for a Rule 60 motion

  even if the request had any merit. United States v. One Hundred Nineteen Thousand Nine Hundred

  Eighty Dollars ($119,980.00), 680 F.2d 106, 107 (11th Cir. 1982) (Rule 60 is available “only to set

  aside the prior order or judgment. It cannot be used to impose additional affirmative relief”).


  A. There is no “Emergency”

          As an initial matter, despite Plaintiff titling his Motion to Set Aside as an “emergency,” no

  facts or information whatsoever are presented to support that designation. The word “emergency”

                                                    2
Case 1:19-cv-20368-RNS Document 32 Entered on FLSD Docket 03/19/2019 Page 3 of 6




  does not even appear anywhere other than the title. There is nothing within the Motion that would

  distinguish it from any other Rule 60 motion or require its immediate consideration. Merely

  because Plaintiff disagrees with the dismissal and wants it set aside at once does not create any

  emergency for this Court. Titling a routine matter as an emergency is a misuse of the Court’s filing

  system and can subject a party to sanctions:

         [T]he Court observes that Plaintiff's motion does not allege a true emergency. No
         one's health or safety is at stake, nobody is at risk of being deprived of an essential
         service, and nothing that is irreplaceable or for which compensation would not be
         available is in jeopardy. Whenever someone files an “emergency” motion the Court
         drops whatever it is working on to give the motion its full attention. Presumably,
         opposing counsel does the same thing. It is fundamentally wrong to characterize a
         matter as an emergency when it obviously is not an emergency. If this happens
         again, the movant should not be surprised if sanctions are imposed.

  Privitera v. Amber Hill Farm, L.L.C., 2012 WL 1900559, at *2 (M.D. Fla. 2012). See also Sibley

  v. U.S. Dep’t of Homeland Sec., 2007 WL 2254554, at *1 (S.D. Fla. 2007) (warning plaintiff of

  Rule 11 sanctions if he did not “discontinue the practice of filing motions as ‘emergencies’ when

  they are not in fact genuine emergencies”).


  B. The Motion to Set Aside Violates S.D. Fla. Local R. 7.1(c)(2)

         Plaintiff’s Motion violates S.D. Fla. Local R. 7.1(c)(2), which limits motions to 20 pages.

  The Motion goes well beyond that at 28 pages. Plaintiff did not seek leave of court to exceed the

  page limit, nor would leave have been warranted considering the length mostly results from Plaintiff

  repeating his allegations from the Complaint. The Court should strike the Motion, or at the very least

  refuse to consider any pages exceeding the limit. Sides v. Simmons, 2008 WL 11412065, at *1 n.1

  (S.D. Fla. 2008) (disregarding excess pages in brief); Ealy-Simon v. Liberty Med. Supply, Inc., 2007

  WL 1521628, at *1 (S.D. Fla. 2007) (striking memoranda that exceeded page limit).


                                                    3
Case 1:19-cv-20368-RNS Document 32 Entered on FLSD Docket 03/19/2019 Page 4 of 6




  C. The Motion to Set Aside Improperly Re-Argues Issues Already Considered

         Plaintiff’s Motion to Set Aside violates the fundamental principle that Rule 60 cannot be

  used simply to re-litigate the merits of the adjudicated matter:

         What Rule 60(b) and these independent actions do not provide is a means for
         litigants to obtain the district court's reconsideration of the claims and defenses its
         judgment adjudicated. See Am. Bankers Ins. Co. v. Northwestern Nat'l Ins. Co.,
         198 F.3d 1332, 1338 (11th Cir. 1999) (“[T]he law is clear that Rule 60(b) may not
         be used to challenge mistakes of law which could have been raised on direct
         appeal[,]” the implication being that all that the Rule provides is a vehicle for
         attacking the integrity of the district court's judgment); Travelers Indem. Co. v.
         Gore, 761 F.2d 1549, 1552 (11th Cir. 1985) (“[T]he plaintiff cannot use an
         independent action as a vehicle for the relitigation of issues.”); Bankers Mortgage
         Co., 423 F.2d at 79 (5th Cir. 1970) (“The independent action can not be made a
         vehicle for the relitigation of issues.”); Donovan v. Sovereign Sec. Ltd., 726 F.2d
         55, 60 (2d Cir. 1984) (“[Litigants] may not use proceedings seeking relief from or
         modification of a judgment under F.R. Civ. P. 60 simply to relitigate matters settled
         by the original judgment....”); Kustom Signals, Inc. v. Applied Concepts, Inc., 247
         F.Supp.2d 1233, 1235 (D. Kan. 2003) (“Like a motion to reconsider, a motion under
         Rule 60(b) is not a second opportunity for the losing party to make its strongest
         case, to rehash arguments, or to dress up arguments that previously failed.”).

  Gonzalez v. Sec'y for Dept. of Corr., 366 F.3d 1253, 1295 (11th Cir. 2004). Nearly the entirety of

  Plaintiff’s Motion is spent re-hashing his allegations from the Complaint at length, even though

  the Court has considered and rejected those claims.

         Moreover, Plaintiff states that relief under Rule 60 is warranted because of fraud and

  voidness, but the basis for those assertions occurred during the state-court proceedings, not during

  the entry of this Court’s Order dismissing the case. As a few examples among many, Plaintiff

  states that he “received a judgment of foreclosure which was fraudulently obtained against him

  then state court, under Fed. R. Civ. P. Rule 60(b)(d)(3) [sic].” (D.E. 30 at ¶ 9.) He alleges

  “fraudulent procurement” of the foreclosure judgment. (Id. at ¶ 11-14). And he alleges that other

  Defendants “committed Fraud on the Court to receive a judgment from the [Florida] Third DCA.”

  (Id. at ¶ 17.) As for voidness, he states that the state-court foreclosure judgment “is a ‘VOID
                                                    4
Case 1:19-cv-20368-RNS Document 32 Entered on FLSD Docket 03/19/2019 Page 5 of 6




  JUDGMENT,’ therefore it has no force of effect.” (Id. at ¶¶ 21, 62); that the “default judgment

  entered by the State Court is void as a matter of law” (Id. at ¶ 24); and that the state-court judgment

  “is a ‘VOID JUDGMENT’ because this residential home loan, is a Predatory Loan.” (Id. at ¶ 65.)

  Thus, Plaintiff’s arguments about fraud and voidness are nothing more than his same allegations

  from the Complaint, but with a different Rule attached.

         Likewise, Plaintiff argues that he is entitled to an “exception” to the Rooker-Feldman

  doctrine because he lost his state foreclosure case without a trial, which is yet another way of

  arguing against that judgment instead of raising any basis for relief under Rule 60. His argument

  that losing a state-court case before trial equals deprivation of a “reasonable opportunity” to raise

  his federal claims is misguided. The “reasonable opportunity” exception to Rooker-Feldman does

  not rest on whether a plaintiff actually did raise their federal argument in the state court, but only

  whether they “had any reasonable opportunity” to do so. Kelley v. Med-1 Sols., LLC, 548 F.3d

  600, 606 (7th Cir. 2008). See Brown & Root, Inc. v. Breckenridge, 211 F.3d 194, 202 (4th Cir.

  2000) (For Rooker-Feldman purposes, “all that matters” is that a plaintiff “enjoyed a reasonable

  opportunity” to raise their claims in state court. “Rooker-Feldman requires no more.”). Plaintiff’s

  assertions against his state-court opponents, the foreclosure judgment and the underlying mortgage

  either were or could have been raised during those proceedings and certainly during the subsequent

  appeal, which Plaintiff also lost.

         In any event, when dismissing the case under Rooker-Feldman the Court was well aware of

  the doctrine’s standards and exceptions. Arguing “that the Court ‘got it wrong,’ simply because its

  reasoning led to a conclusion contrary to the one sought by a losing party” does not warrant relief

  from an order. Slevin v. Bd. of Cmm’rs for Cty. of Doña Ana, 934 F. Supp. 2d 1289, 1294 (D.N.M.

  2013). Neither Plaintiff’s repetition of the Complaint nor his argument against Rooker-Feldman are
                                                    5
Case 1:19-cv-20368-RNS Document 32 Entered on FLSD Docket 03/19/2019 Page 6 of 6




  grounds for setting aside the Order Dismissing Case. If Plaintiff’s Motion to Set Aside is considered

  at all given its excessive length and erroneous emergency designation, then it should be denied.


                                   CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true and correct copy of the foregoing was electronically filed via

  CM/ECF this 19h day of March 2019 and served upon Robert Sarhan, 22795 SW 212 Ave., Miami,

  FL 33170, via regular U.S. mail and e-mail to drrob2007@yahoo.com, and Raul Gastesi, Jr., Esq.,

  counsel for H&H Investors, Inc., Gastesi & Associates, P.A., 8105 NW 155th Street, Miami Lakes, FL

  33016, rgastesi@gastesi.com.



                                                        Respectfully Submitted,

                                                        ASHLEY BROOKE MOODY,
                                                        ATTORNEY GENERAL

                                                        s/      Shane Weaver______
                                                        SHANE WEAVER, ESQ.
                                                        Senior Assistant Attorney General
                                                        Florida Bar No. 907421
                                                        Office of the Attorney General
                                                        1515 N. Flagler, Suite 900
                                                        West Palm Beach, Florida 33401
                                                        Tel. (561) 268-5216
                                                        Fax (561) 837-5102
                                                        shane.weaver@myfloridalegal.com




                                                   6
